United States Court of Appeals
                                                                                                      Fifth Circuit
                                                                                                     F I L E D
                               UNITED STATES COURT OF APPEALS
                                                                                                     December 6, 2005
                                        FIFTH CIRCUIT
                                                                                                 Charles R. Fulbruge III
                                             _________________                                           Clerk
                                                  No. 05-60327

                                             (Summary Calendar)
                                             _________________


UNITED STATES OF AMERICA,


                                    Plaintiff - Appellee,

versus


DARWIN DJUNA LOWE,


                                    Defendant - Appellant.



                               Appeal from the United States District Court
                                 For the Southern District of Mississippi
                                     USDC No. 3:04-CR-173-ALL



Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

         Darwin Djuna Lowe appeals his sentence imposed following a plea of guilty to three counts

of possessing cocaine base with intent to distribute in violation of 21 U.S.C. § 841(a)(1). Lowe

contends that the district court erred in sentencing him based on facts not admitted by him or found



         *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be published and is not
precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
by a jury. Lowe was sentenced, however, after the Supreme Court issued United States v. Booker,

125 S. Ct. 738 (2005). The transcript of the sentencing proceedings reveals that the parties debated

the reasonableness of the sentence recommended by the United States Sentencing Guidelines and that

the district court was aware of its ability to sentence outside of the Guidelines range. Contrary to

Lowe’s contention, Booker requires the district court to determine the Guidelines range in the same

manner as before Booker, including “finding all facts relevant to sentencing.” United States v. Mares,

402 F.3d 511, 519 (5th Cir. 2005). Whereas in this case the Guidelines were not applied in a

mandatory fashion, such fact finding does not violate the Sixth Amendment. Id.

       Accordingly, the judgment of the district court is AFFIRMED.




                                                  2